OPINION
BY THE COURT:
Submitted on motion of plaintiffappellee to dismiss the appeal “for the reason that the same is not within the jurisdiction of this Court, as the order of the Common Pleas Court from which the appeal is purportedly taken is not a final order affecting any substantial right of the defendant-appellant, The John F. Rees Company”.
The question presented is, Is an order vacating a judgment of dismissal after term and reinstating the case a final order. We are or the opinion that it is. Dunlevy, Sr. et v Fidelity Ass’n. et, 32 Abs 493, and cases therein cited. See also Braden v Hoffman, 46 Oh St 639.
Motion will be overruled.
GEIGER, PJ., BARNES and HORN-BECK, JJ., concur.